Case: 12-20619       Document: 00512340268         Page: 1     Date Filed: 08/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 13, 2013

                                       No. 12-20619                        Lyle W. Cayce
                                                                                Clerk

STEPHEN TAPP,

                                                  Plaintiff - Appellant
v.

UNIVERSITY OF TEXAS HEALTH SCIENCES CENTER AT HOUSTON -
SCHOOL OF DENTISTRY; JOHN A. VALENZA; J TAYLOR,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-2971


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       With regard to Plaintiff’s claims under the Americans with Disabilities Act
and the Rehabilitation Act, dismissal on the grounds that the claims were not
timely filed is affirmed for essentially the reasons given by the district court in
its Memorandum and Order filed December 19, 2011. With regard to Plaintiff’s
42 U.S.C. § 1983 claim, dismissal based on qualified immunity is affirmed for




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20619   Document: 00512340268     Page: 2   Date Filed: 08/13/2013



                                No. 12-20619

essentially the reasons given by the district court in its Memorandum and
Opinion filed August 6, 2012.
     AFFIRMED.




                                     2